PER CURIAM.
Appellant was lawfully convicted of sale of marijuana and sentenced to five years in prison. This judgment and sentence are affirmed. As part of the same transaction, appellant was found guilty of possession of marijuana and the trial judge “deferred sentence from day to day and term to term on the first count of the information,” contrary to the mandate of Yost v. State, Fla.App.2d 1971, 243 So.2d 469. See also, Cone v. State, Fla.1973, Case No. 42760, opinion filed March 7, 1973, not yet reported; Davis v. State, Fla.App.2d 1973, 277 So.2d 300; Easton v. State, Fla.App.2d 1971, 250 So.2d 294. For the correction of this error the cause must be remanded for vacation of that portion of the judgment which purports to retain authority to sentence appellant on the possession count.
Affirmed in part, reversed in part, and remanded.
MANN, C. J., and LILES and McNULTY, JJ., concur.